                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GERALD NUNN, et al.,                            Case No. 18-cv-03862-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER GRANTING MOTION TO
                                                  v.
                                   9                                                       DISMISS

                                  10       JPMORGAN CHASE BANK, NATIONAL                   Re: Dkt. No. 66
                                           ASSOCIATION, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs Gerald and Judith Nunn, in their first amended complaint (“FAC”), again seek

                                  14   injunctive and declaratory relief to stop an unlawful detainer proceeding against them in state

                                  15   court. The FAC names Gavin Newsom, in his official capacity as governor of California; Xavier

                                  16   Becerra, in his official capacity as state attorney general of California; and JP Morgan Chase

                                  17   Bank, N.A. (“Chase”) as defendants. 1 On January 25, 2019, I granted Chase’s motion to dismiss

                                  18   the Nunns’ claims against it with prejudice. Newsom and Becerra (the “State Defendants”) now

                                  19   move to dismiss the Nunns’ remaining claims for a variety of reasons, at least two of which are

                                  20   dispositive: the Eleventh Amendment and the prior exclusive jurisdiction doctrine bars them.

                                  21   Those arguments are correct. This case is dismissed with prejudice.

                                  22                                            BACKGROUND

                                  23           The Nunns filed their initial complaint against Chase and the State of California on June

                                  24   27, 2018. [Dkt. No. 1]. Shortly after, the Nunns moved for a permanent injunction [Dkt. No. 8]

                                  25   on July 11, 2018 and a temporary restraining order [Dkt. No. 10] on July 12, 2018. I denied both

                                  26
                                  27   1
                                        As the successor in office to Edmund G. Brown Jr., Gavin Newsom is automatically
                                  28   substituted as a party-defendant. Fed. R. Civ. P. 25(d).
                                   1   motions, holding that under the Anti-Injunction Act divested me of the power to enjoin the Napa

                                   2   County Superior Court or the State of California, that Chase was not responsible for the existence

                                   3   of the allegedly unconstitutional unlawful detainer statutes, and that the Nunns were not entitled to

                                   4   injunctive relief based on the record. [Dkt. No. 30]. Chase and the State of California then moved

                                   5   to dismiss the initial complaint. [Dkt. Nos. 31, 35]. The Nunns moved to voluntarily dismiss the

                                   6   State of California pursuant to Federal Rule of Civil Procedure 41. [Dkt. No. 44]. I then granted

                                   7   Chase’s motion to dismiss, the Nunns’ motion to dismiss the State of California, and denied the

                                   8   State of California’s motion to dismiss as moot. [Dkt. No. 47]. In granting Chase’s first motion to

                                   9   dismiss, I held that the Anti-Injunction Act still applied, and that Chase could not be liable for

                                  10   federal or state constitutional claims because it was not a state actor. Id.

                                  11          On November 20, 2018, the Nunns filed the operative FAC against the State Defendants

                                  12   and Chase, seeking essentially the same relief as articulated in their initial complaint. [Dkt. No.
Northern District of California
 United States District Court




                                  13   53]. The Nunns contend that the expedited procedures under California’s unlawful detainer laws

                                  14   deprive them, and other mortgagors, of equal protection and procedural due process under the

                                  15   federal and California constitutions because unlawful detainer plaintiffs cannot challenge their

                                  16   right to title within the compressed unlawful detainer hearing schedule. Id. at ¶¶ 3, 29.

                                  17          As the FAC has already been dismissed with prejudice as to Chase for the same reason as

                                  18   the initial complaint, only the State Defendants remain. [Dkt. No. 69]. The State Defendants now

                                  19   move to dismiss, arguing that the Nunns’ claims are barred by the Eleventh Amendment, comity

                                  20   and abstention require dismissal, the fifth amendment claim does not apply to state action, the

                                  21   Anti-Injunction Act bars all of the Nunns’ non § 1983 claims, and that the FAC fails as a matter of

                                  22   law.2 Defendants Gavin Newsom’s and Xavier Becerra’s Notice of Motion and Motion to

                                  23   Dismiss Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (the “MTD”) [Dkt. No. 66].

                                  24                                          LEGAL STANDARD

                                  25          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  26   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  27
                                       2
                                  28    The State Defendants ask that I take judicial notice of two bills in the State legislature. As I do
                                       not rely on them, the State Defendants’ request is denied as moot.
                                                                                         2
                                   1   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   2   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible when

                                   3   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                   4   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                   5   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                   6   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts

                                   7   sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                   8           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   9   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  10   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  11   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  12   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.
Northern District of California
 United States District Court




                                  13   2008). If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  14   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  15   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                  16           A motion to dismiss filed pursuant to Rule 12(b)(1) is a challenge to the court's subject

                                  17   matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). “Federal courts are courts of limited

                                  18   jurisdiction,” and it is “presumed that a cause lies outside this limited jurisdiction.” Kokkonen v.

                                  19   Guardian Life Ins. of Am., 511 U.S. 375, 377 (1994). The party invoking the jurisdiction of the

                                  20   federal court bears the burden of establishing that the court has the requisite subject matter

                                  21   jurisdiction to grant the relief requested. Id.

                                  22           A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White v. Lee, 227 F.3d

                                  23   1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is confined to the

                                  24   allegations pled in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

                                  25   The challenger asserts that the allegations in the complaint are insufficient “on their face” to

                                  26   invoke federal jurisdiction. See Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.

                                  27   2004). To resolve this challenge, the court assumes that the allegations in the complaint are true

                                  28   and draws all reasonable inferences in favor of the party opposing dismissal. See Wolfe, 392 F.3d
                                                                                           3
                                   1   at 362.

                                   2             “By contrast, in a factual attack, the challenger disputes the truth of the allegations that, by

                                   3   themselves, would otherwise invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. To resolve

                                   4   this challenge, the court “need not presume the truthfulness of the plaintiff's allegations.” Id.

                                   5   (citation omitted). Instead, the court “may review evidence beyond the complaint without

                                   6   converting the motion to dismiss into a motion for summary judgment.” Id. (citations omitted).

                                   7   Once the moving party has made a factual challenge by offering affidavits or other evidence to

                                   8   dispute the allegations in the complaint, the party opposing the motion must “present affidavits or

                                   9   any other evidence necessary to satisfy its burden of establishing that the court, in fact, possesses

                                  10   subject matter jurisdiction.” St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989); see also

                                  11   Savage v. Glendale Union High Sch., Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).

                                  12                                                DISCUSSION
Northern District of California
 United States District Court




                                  13   I.        THE ELEVENTH AMENDMENT

                                  14             A.     The Nunns’ Federal Constitution Claims
                                  15             The State Defendants move to dismiss all of the Nunns’ claims against them for lack of

                                  16   jurisdiction because the claims are barred by the Eleventh Amendment of the United States

                                  17   Constitution. MTD at 5-7. They argue that although the Ex parte Young exception permits “suits

                                  18   for prospective and injunctive relief against state officers, sued in their official capacities, to enjoin

                                  19   an alleged ongoing violation of law[,]” the State Defendants are not the correct state officials from

                                  20   whom relief may be sought. Id. at 6.

                                  21             “The Eleventh Amendment prohibits federal courts from hearing suits brought against an

                                  22   unconsenting state. Though its language might suggest otherwise, the Eleventh Amendment has

                                  23   long been construed to extend to suits brought against a state by its own citizens, as well as by

                                  24   citizens of other states.” Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th

                                  25   Cir. 1991) (internal citations omitted). The Eleventh Amendment does not bar suits for

                                  26   prospective declaratory or injunctive relief for violations of federal law against state officials in

                                  27   their official capacity under the Ex parte Young exception to the Eleventh Amendment. Idaho v.

                                  28   Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 269 (1997); see also Ex parte Young , 209 U.S. 123
                                                                                            4
                                   1   (1908). In order to fall within the Ex parte Young exception, the Nunns would need to allege that

                                   2   defendants Newsom and Becerra have a “direct connection” to enforcing the challenged act. Ass'n

                                   3   des Eleveurs de Canards et d'Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir. 2013). A

                                   4   “generalized duty to enforce state law or general supervisory power over the persons responsible

                                   5   for enforcing the challenged provision will not subject an official to suit.” Los Angeles Cnty. Bar

                                   6   Ass'n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992).

                                   7          The only allegation made against Governor Newsom is that “it is his responsibility

                                   8   to ensure the laws of the State of California are property enforced.” FAC at ¶ 18. Similarly, the

                                   9   only allegation against Attorney General Becerra is that it “is his duty to see that the laws of the

                                  10   State are uniformly and adequately enforced.” Id. at ¶ 19. This sort of general supervisory power

                                  11   or general duty is insufficient to constitute the direct connection required under Ex parte Young.

                                  12   Long v. Van de Kamp, 961 F.2d 151, 152 (9th Cir. 1992) (general supervisory powers of the
Northern District of California
 United States District Court




                                  13   attorney general are insufficient to establish the required connection with enforcement); Litmon v.

                                  14   Brown, No. 10-cv-3894-EMC, 2011 WL 4079227, at *2 (N.D. Cal. Sept. 12, 2011) (same, as to

                                  15   the general responsibilities of a governor).

                                  16          In opposition, the Nunns argue that the State Defendants cannot invoke the protections of

                                  17   the Eleventh Amendment because “the Governor and State Attorney General are the ultimate

                                  18   authority on enforcement of state laws, whether it be through the state courts or any other agency

                                  19   of the state.” Plaintiff’s Opposition to Defendants, Gavin Newsom and Xavier Becerra’s Motion

                                  20   to Dismiss at 14-15 (“Oppo.”) [Dkt. No. 70]. This is an unsupported and incorrect statement of

                                  21   law. In the absence of any “direct” allegations that Newsom or Becerra have an active role with

                                  22   respect to the California’s unlawful detainer statutes (or the application of the unlawful detainer

                                  23   statutes against the Nunns), the Nunns’ claims based on the federal Constitution against the State

                                  24   Defendants must be dismissed with prejudice.

                                  25          B.      The Nunns’ State Constitution Claims
                                  26          The State Defendants also move to dismiss the Nunns’ claims based on alleged violations

                                  27   of the California Constitution because (i) state law claims are not cognizable under § 1983, (ii) this

                                  28   court lacks jurisdiction over such a supplemental state law claim, and (iii) they are barred by the
                                                                                          5
                                   1   Eleventh Amendment. MTD at 7-8. The State Defendants are correct. A violation of state law

                                   2   may not form the basis of a claim under § 1983. Hume v. Maynard, 108 F.3d 1385 (9th Cir. 1997)

                                   3   (finding an alleged violation of state law to be an inadequate basis to support a § 1983 action)

                                   4   (internal citations omitted). The Nunns’ claims for violation of the California Constitution are

                                   5   supplemental state law claims to which Ex parte Young does not apply. Pennhurst State Sch. &

                                   6   Hosp. v. Halderman, 465 U.S. 89, 119-121 (1984). Because Ex parte Young does not apply to the

                                   7   Nunns’ supplemental state law claims, they too are barred by the Eleventh Amendment.

                                   8   II.     PRIOR EXCLUSIVE JURISDICTION DOCTRINE
                                   9           Even if the Nunns were able to identify the correct defendants for the purposes of the Ex

                                  10   parte Young exception, the State Defendants argue that the Nunns’ claims would necessarily fail

                                  11   under the prior exclusive jurisdiction doctrine, which holds that “when one court is exercising in

                                  12   rem [or quasi in rem] jurisdiction over a res, a second court will not assume in rem jurisdiction
Northern District of California
 United States District Court




                                  13   over the same res.” Chapman v. Deutsche Bank Nat. Tr. Co., 651 F.3d 1039, 1043 (9th Cir. 2011)

                                  14   (citing Marshall v. Marshall, 547 U.S. 293, 311 (2006)). The doctrine applies “where parallel

                                  15   state and federal proceedings seek to determine interests in specific property as against the whole

                                  16   world (in rem), or where the parties' interests in the property . . . serve as the basis of the

                                  17   jurisdiction for the parallel proceedings (quasi in rem).” Id. at 1044 (internal quotation marks and

                                  18   citations omitted); see also Knaefler v. Mack, 680 F.2d 671, 675 (9th Cir. 1982) (“Where

                                  19   concurrent proceedings in state and federal court are both suits in rem or quasi in rem, the court

                                  20   first assuming jurisdiction over the property may maintain and exercise that jurisdiction to the

                                  21   exclusion of the other.”). Although the doctrine is judge-made, and not statutory, it is a

                                  22   “[mandatory] common law rule of judicial abstention.” Sexton v. NDEX W., LLC, 713 F.3d 533,

                                  23   536 n.5 (9th Cir. 2013). The Nunns did not respond to this argument.

                                  24           In California, foreclosure actions are considered in rem. See Cent. Bank v. Super. Ct., 106

                                  25   Cal. App. 3d 913, 917 (1973). Unlawful detainer actions are considered quasi in rem. Gustafson

                                  26   v. Bank of Am., N.A., No. 16-cv-1733-BTM(KSC), 2016 WL 7438326, at *6 (S.D. Cal. Dec. 27,

                                  27   2016) (internal citation omitted).

                                  28           The Nunns have two parallel cases in state court, both of which were filed before this
                                                                                           6
                                   1   action. In the first case, the Nunns filed their third amended complaint on September 27, 2017 in

                                   2   the Superior Court of Napa County for cancellation of instruments, wrongful foreclosure, slander

                                   3   of title, quiet title, breach of implied covenant of good faith and fair dealing, and negligence. Ex.

                                   4   F, Request for Judicial Notice in Support of JPMorgan Chase Bank, N.A.’s Motion to Dismiss the

                                   5   First Amended Complaint [Dkt. No. 58-1].3 In the second case, the Superior Court of Napa

                                   6   County assumed quasi in rem jurisdiction over the subject property on February 26, 2018, when

                                   7   Chase filed its unlawful detainer action against the Nunns. FAC at 8. The Nunns filed their

                                   8   complaint in this action on June 27, 2018, over four months after the initiation of the unlawful

                                   9   detainer case and nine months after the third amended complaint in their other state case for,

                                  10   among other claims, wrongful foreclosure. [Dkt. No. 1]. Because both state court actions were

                                  11   filed first and are based on in rem and quasi in rem jurisdiction, the prior exclusive jurisdiction

                                  12   doctrine applies. Chapman, 651 F.3d at 1045; Gatpandan v. Wilmington Sav. Fund Soc'y FSB,
Northern District of California
 United States District Court




                                  13   No. 17-cv-04001-LB, 2017 WL 5751208, at *4 (N.D. Cal. Nov. 28, 2017) (dismissing claims in

                                  14   federal court in favor of prior-filed state unlawful-detainer action and civil action to quiet title).

                                  15   As a result, the Nunns are barred from asserting their claims in federal court as a matter of law.

                                  16                                              CONCLUSION

                                  17           Although the Nunns argue that this court “has the omnipresent authority and duty to

                                  18   protect the citizens’ rights[,]” Oppo. at 5, in fact, “Federal courts are courts of limited jurisdiction.

                                  19   They possess only that power authorized by Constitution and statute[.]” Kokkonen, 511 U.S. at

                                  20   377 (internal citations omitted). The Eleventh Amendment and the prior exclusive jurisdiction

                                  21   doctrine doom the Nunns’ claims. Therefore, I need not consider the State Defendants’ other

                                  22   meritorious arguments concerning comity, abstention, the Anti-Injunction Act, or the merits of the

                                  23   Nunns’ legal theory.

                                  24           The law in this case is quite clear. Amendment would be futile, so the State Defendants

                                  25   are dismissed with prejudice. I have previously dismissed Chase with prejudice. Judgment in

                                  26
                                  27   3
                                        State court filings are appropriate for judicial notice. See Burbank-Glendale-Pasadena Airport
                                  28   Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998). It is unclear when the initial
                                       complaint in this case was filed, but it is necessarily before September 22, 2017.
                                                                                           7
                                   1   favor of all defendants and against the Nunns will be entered accordingly.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 14, 2019

                                   4
                                                                                                   William H. Orrick
                                   5                                                               United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
